     Case 2:20-cv-00652-WKW-SMD Document 48 Filed 02/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JERRY WAYNE SCOFIELD,                    )
AIS #305657,                             )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )      CASE NO. 2:20-CV-652-WKW
                                         )               [WO]
WARDEN REOSHA BUTLER,                    )
COMMISSIONER JEFFERSON S.                )
DUNN, CHERYL PRICE,                      )
CELESTE HUNTER, R.N., and                )
WARDEN JOHN CROW,                        )
                                         )
             Defendants.                 )

                                     ORDER

      On December 30, 2020, the Magistrate Judge entered a Recommendation that

Plaintiff’s motion for preliminary injunction be denied. (Doc. # 40) No party has

filed an objection to the Recommendation. Based upon an independent review of

the record, it is ORDERED that the Recommendation (Doc. # 40) is ADOPTED and

that Plaintiff’s motion for preliminary injunction (Doc. # 7, at 5) is DENIED.

      It is further ORDERED that this action is REFERRED BACK to the

Magistrate Judge for further proceedings.

      DONE this 11th day of February, 2021.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
